Felton, Chief Judge.
Where the plaintiff creditor established a prima facie right of recovery against the defendant debtor on two promissory notes and the defendant filed a plea of recoupment, based upon the plaintiff’s alleged failure to properly grade defendant’s eggs purchased by it over a period of time and failure to credit the defendant’s indebtedness accordingly as agreed, expert evidence of the classification as to size of one sample of defendant’s unwashed eggs, introduced by the defendant, had no probative value with regard to the issue of improper grading, because, in addition to grading as to size, the eggs were also routinely washed, then graded according to the United States Department of Agriculture’s standards as to cleanliness, based upon the amount of residual stains after the washing for the reason that the defendant’s grading did not eliminate the possibility that the eggs would have been found of inferior grade after being *753washed; therefore, the court erred in its judgment denying the plaintiff’s motion for a directed verdict.

Hall and Eberhardt, JJ., concur.

Argued May 2, 1967
Decided May 19, 1967.
Kenyon & Gunter, Julius M. Hulsey, for appellant.
Davis & Davidson, Jack S. Davidson, for appellee.

Judgment reversed.